 _ _ _ _ _c_a_s-:e-:1
                    :=::--:
                        1::::
                            8--cr-00217-KMW
                               ,            Document 195 Filed 12/10/19 Page 1 of 1
      [~ (g ~      ~\'§lg@       BRAFMAN          &   ASSOCIATES t1·~ S SDNY
                                               ATTORNEYS AT LAW
          DEC 1 O2019                    767 THIRD AVENUE , 26TH FLOOR
                                                                           DOCUMENT
                                           NEW YORK, NEW YORK 10017
                                                                           ELECTRONICALLY FILED
  CHAM9CRS OF KIN!BA M. WOOD
        U.S .D.J.-S.D.N.Y.                 TELEPHONE : 1212) 750-7800
                                                                           DOC#: _ _ _ _ __ _
                                            FACSIMILE : 1212) 750-3906     DATE FILED:         (2 / 11   ( t1 .
                                        E-MAIL : ATTORNEYS@BRAFLAW.co•J.::= == = = = = = = = ==                  :=::.J

BENJAMIN BRAFMAN
                                                                                                 ANDREA L . ZELLAN
  MARK M. BAKER                                                                                 JOSHUA D. KIRSHNER
   OF COUNSEL
                                                                                                  JACOB KAPLAN
MARC A. AGNIFILO
                                                                                                 TENY R. GERAGOS
   OF COUNSEL
                                                                                                  AD MI T T ED IN NY & C A

                                                                                                   STUART GOLD




                                                                    December 10, 2019
       VIAECF
       Honorable Kimba M. Wood
       United States District Court
       Southern District of New York
                                                                                   MEMO ENDORSED"
       500 Pearl Street
       New York, NY 10007

                                     Re: United States v. Goldstein, 18 CR 217 (KMW)

       Dear Judge Wood:

               As part of the bail conditions in the above-referenced case, Dr. Jeff Goldstein's travel was
       limited to the Southern and Eastern Districts of New York and the District of New Jersey (limited
       to counsel visits). We now write the Court requesting a modification of these travel restrictions to
       allow Dr. Goldstein to travel to and from the District of New Jersey on Thursday, December 12,
       2019, and Monday, December 16, 2019, to allow Dr. Goldstein to drive his family to and from
       Newark Airport. Dr. Goldstein is also requesting permission to travel to the District of Maine from
       December 23 rd - 29th , 2019, to spend the Christmas holiday with his family. Dr. Goldstein will
       provide his itinerary to Pretrial Services in advance of his trips.

              We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
       (Officer Winter Pascual), and both have no objection to our request. Thank you for your
       consideration.
                                                                   Respectfully submitted,
                                                                        s/
                                                                   Jacob Kaplan
       cc:    AUSA Noah Solowiejczyk (via ECF)
              Pretrial Services Officer Winter Pascual (via email:f'O ORDERED: N.Y., ' · ··



                                                                         KIMBA M. WOOD
                                                                             U.S.D.J.
